En Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se trata de un caso de cobro de dinero por servicios prestados. Alegó el demandante:
fC Primero. — Que el demandante es mayor de veinte y un años de edad, abogado en ejercicio y vecino de esta ciudad y la deman-dada es una corporación debidamente constituida de acuerdo con las leyes de Inglaterra, siendo sus agentes en esta ciudad los señores J. Oclioa & Hno.
*192“Segundo. — Que Mr. William Hare como administrador para los Estados Unidos de la corporación demandada, confirió al demandante la representación de dicha compañía para que en su carácter de abogado gestionase de los Sres. J. T. Silva & Co. el pago de la suma de doce mil setecientos treinta y ocho dollars, cuarenta y nueve centavos que dichos señores adeudaban a la demandada.
“Tercero. — Que el demandante aceptó la representación de la demandada y por medio de gestiones privadas, primero y luego judi-ciales obtuvo el pago de la expresada suma de doce mil setecientos treinta y ocho dollars, cuarenta y nueve centavos.
“Cuarto. — Que fué convenido entre el demandante y el Sr. William Hare que el primero cobraría por sus servicios profesiona-les, el quince por ciento de la cantidad cobrada sin litigio y el veinte y cinco por ciento si había necesidad de proceder judicialmente.
“Quinto. — Que el demandante cobró seis mil setecientos treinta y ocho dollars, cuarenta y nueve centavos sin necesidad de acudir a los tribunales, y los seis mil dollars restantes mediante la interpo-sición de la correspondiente demanda.
“Sexto. — Que la demandada se niega a pagar al demandante el importe de sus honorarios ascendentes a la suma de dos mil qui-nientos diez dollars, setenta y siete centavos.”
Y contestó la demandada:
“Niega, a excepción del hecho primero, todas y cada una de Jas alegaciones esenciales contenidas en la demanda.
“Expone, como defensa especial:
“Que si el contrato a que la demanda se refiere es de noviembre de 1917, fecha en que se celebró uno entre el demandante, la deman-dada y J. T. Silva & Co., en tal contrato la demandada no empleó al demandante como abogado ni se obligó a pagarle cantidad alguna, sino que el demandante fué designado depositario (trustee) para cobrar y recibir de J. T. Silva & Co. la cantidad de seis mil dólares ($6,000) y entregarla a la demandada; pero no se le contrató para actuar como abogado en ningún momento.
“Que él demandante aceptó el encargo de que habla el hecho anterior y que su intervención en el asunto fué motivada por el interés que en el mismo tenía la National Surety Co., compañía de fianzas de la que a la sazón era agente el demandante.
“Que aun cuando el demandante hubiera tenido, como abogado, la representación de la demandada (y ésta repito que no lo utilizó como tal abogado) la acción del demandante ha prescrito por mi-nisterio de la ley, conforme al art. 1868, inciso 1, del Código Civil.”
*193Trabada así la contienda fné el pleito a juicio. La prueba del demandante, examinada aisladamente es bastante. No contiene evidencia escrita del contrato de remuneración, pero sí oral.-' La prueba de la demandada contradijo la del demandante no en cuanto a la existencia de los servicios, pero sí en cuanto a su obligación de remunerarlos. La corte resolvió el conflicto en favor de la demandada por sentencia registrada el 7 de marzo de 1924, y contra ella interpuso el demandante el presente recurso de apelación.
Hemos examinado la transcripción y no nos encontramos en condiciones de poder afirmar que la corte sentenciadora abusara de su discreción al apreciar la prueba. Esto bas-taría para confirmar la sentencia, si no se levantara la si-guiente cuestión por el apelante en su alegato, que requiere algún estudio:
“Y para terminar, aun admitiendo que no existió convenio o con-trato expreso entre las partes, de servicios profesionales; que no existió convenio de mandato; que no existió convenio para la re-muneración de los servicios profesionales que el demandante Besosa prestó a la demandada Norwich, habiéndose probado sin duda al-guna que el demandante prestó valiosos servicios a la demandada, y ésta los aceptó, según admite la misma Hon. Corte de Distrito de San Juan en su opinión, es aplicable el art. 1486 del Código Civil, enmendado por la ley de 24 de febrero de 1906.” (1906, p. 22.)
La parte apelada responde:
“ Ahora, en este recurso de apelación, el demandante pretende variar por completo la teoría del caso. Se entabló la demanda para el cumplimiento de un supuesto contrato de servicios profesionales. En la acción ejercitada se exige, por un abogado que se dice fué contratado como tal para que prestara ciertas gestiones profesiona-les, el pago de su remuneración preconvenida mediante acuerdo verbal. ■ El demandante y apelante, en estos momentos, cuando ya ha pasado el juicio, alega que aun cuando no existiera el convenio ex-preso de servicios profesionales la corte de distrito ha debido seña-larle y obligar a la demandada a pagarle una suma en compensa-ción de los servicios prestados. Mal podía hacer eso el tribunal a quo, y menos podrá hacerlo esta Hon. Corte, cuando la teoría del caso ha sido la de un contrato cuyo cumplimiento se reclama y *194cuando nunca estuvimos ante una demanda de quantum, meruit. ¿Cuándo alegó el apelante que, si bien actuó como trustee, él tenía derecho a la indemnización de sus servicios y que éstos razonable-mente valían determinada suma? ¿Cuándo se oyó a la apelada y se le dió oportunidad para defenderse de tales alegaciones y probar que, en caso de haberse prestado servicios realmente profesionales, no podían tasarse los mismos por más de cierta cantidad? Ni aun en el juicio celebrado en la corte inferior podía el demandante levan-tar semejante cuestión, por estar fuera de la controversia. La de-mandada se preparó para defenderse, y se defendió con buen éxito porque la razón le asistía, de una reclamación nacida de un con-venio expreso.”
Hemos examinado las autoridades citadas por ambas par-tes en apoyo de sus respectivas contenciones y a la luz de ellas estudiado .los hechos de este caso y creemos que téc-nicamente tiene razón la parte apelada.
Pero hay más. La contención del demandado en el pleito íué más allá de una negativa del pacto de remuneración. Aceptó la intervención del demandante en su asunto y la prestación de sus servicios, pero explicó la posición asumida por el demandante que no llevaba consigo el cobro de hono-rarios aunque no se hubiera pactado. Parece conveniente transcribir el párrafo que sigue de la opinión del tribunal sentenciador:
“Y la corte, después de considerar detenidamente la prueba pre-sentada y las alegaciones hechas, encuentra probado lo siguiente: Que si bien es cierto que el demandante recibió las cantidades que menciona en la demanda para la demandada, de la sociedad J". T. Silva & Co., y que pagó las mismas a la demandada, su actuación, sin embargo, en este asunto, lo fue únicamente en su calidad de de-positario (trustee); que no existió nunca convenio o contrato de servicios profesionales entre el demandante y la demandada. ’ ’
Siendo ello así, aunque entráramos en el análisis de la prueba para ver si se habían prestado servicios que justi-ficaran una sentencia favorable al demandante por el mé-rito de los mismos, tendríamos que resolver el caso en contra suya.
*195Una de las pruebas que sirvió de base a la corte senten-ciadora es la carta que sigue:
“New York, April 13tb, 1918. — Mr. Harry F.. Besosa, San Juan, Porto Rico. — Dear Sir: I acknowledge receipt of your letter of tbe 25th ultimo and enclosure being check for $750.
“I am glad to note you think that Silva is coming to his sense and that he has paid on account $1,000. In reference to your retention of twenty-five per cent of this amount for your fees I would say that this does not appear to be in order to me. The agreement which was entered into between the firm of J. T. Silva & Co., Succrs. S. en C., by the acting partner of that firm, yourself an myself provided that you should be appointed trustee for the collection of the note being the amount of money owing the Norwich Union. I believe that if you will examine that document you will see clearly from a legal standpoint that no fees are due you from the Norwich Union. The Norwich- Union simply has consented to become the beneficiary under a trust created by the Silva firm. This was clearly understood because I warned you at the meeting when the agreement was signed that it would be necessary for you to look to the Silvas for your, fees and to this warning you made no objection. Under these circumstances I will ask that you kindly send me the $250 which you have retained together with any further collection. If after the completion of your trust and the payment to the Norwich Union of $6,000 you cannot collect a fair compensation from the 'Silvas I shall be glad to recommend to the Head Office that they consider favorably an equitable compensation to you on their part. — Yours truly, — -William'Hare, Manager.”
Si lo dicho es cierto, y la corte estimó que lo era, no sólo no se pactó el pago de honorarios sino qne se estipuló que los honorarios serían pagados por otra persona, prome-tiéndose únicamente al demandante una recomendación de una consideración favorable para fijar una compensación equitativa, en el caso de que esa otra persona no cumpliera.
En tal virtud la situación legal después de considerada la cuestión del quantum meruit, es la misma que la que en-contramos al principio: una prueba contradictoria, resuelto el conflicto a favor del demandado,. sin que se haya demos-trado pasión, prejuicio, parcialidad o error manifiesto por *196parte del juzgador, debiendo en su, consecuencia confirmarse la sentencia recurrida.